COURT OF APPEALS FOR THE
                                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00086-CR
Style:                              Ernest Peter Thomas
                                    v. The State of Texas
Date motion filed*:                 October 17, 2013
Type of motion:                     Motion to dismiss second motion for extension of time to file Anders response
Party filing motion:                Pro se
Document to be filed:               Anders response

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                          Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          On October 8, 2013, appellant filed his second motion for extension of time to file Anders response. The
          Court granted his motion and set the deadline for appellant’s response for November 21, 2013. Appellant
          has now filed a motion to dismiss his second motion for extension of time and states that he no longer
          desires to file an Anders response. The Court grants appellant’s motion to dismiss and strikes its
          October 8, 2013 order granting appellant’s second motion for extension of time.



Judge's signature:       /s/ Evelyn V. Keyes
                         

Panel consists of        ____________________________________________

Date: November 7, 2013




November 7, 2008 Revision